                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEVIN L. HOPKINS,                                    Case No. 18-cv-04755-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10    GREGORY J. AHERN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a civil rights case filed pro se by a state prisoner. In the initial review order on

                                  14   September 27, 2018, the Court found that plaintiff had failed to state a claim and dismissed the

                                  15   complaint with leave to amend after discussing the deficiencies of the complaint. The twenty-

                                  16   eight days to amend has passed and plaintiff has not filed an amended complaint or otherwise

                                  17   communicated with the Court. This case is DISMISSED for failure to state a claim as described

                                  18   in the prior order.

                                  19           IT IS SO ORDERED.

                                  20   Dated: November 8, 2018

                                  21

                                  22
                                                                                                       JAMES DONATO
                                  23                                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KEVIN L. HOPKINS,
                                   4                                                          Case No. 18-cv-04755-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        GREGORY J. AHERN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 8, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kevin L. Hopkins ID: AKV-006
                                       29358 Sandburg Way
                                  18   Hayward, CA 94544
                                  19

                                  20
                                       Dated: November 8, 2018
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
